Citation Nr: 1545542	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army Reserve.  He had a period of active duty for training (ACDUTRA) from January 1983 to May 1983, a period of active duty from November 1990 to June 1991, a period of annual training from May 13, 1995, to May 26, 1995, a period of active duty from February 2005 to May 2006, and a period of active duty from May 2009 to March 2010.

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the case for further development in April 2015.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the April 2015 remand, the Veteran was admitted to a service hospital in June 1983 for evaluation of low back pain that had been present for one week.  Although the report indicated that x-rays were obtained, there are no x-ray reports available.  Nor are there any clinical records from that time.  The report does note that the Veteran's unit was "A-3-4" and that his service status was "E-IAD" enlisted - inactive duty.  

In April 2015, the Appeals Management Center (AMC) requested that Veteran provide the name and location of the facility where he was hospitalized on June 24, 1983.  However, to date, he has not responded.  

Nevertheless, the Board notes that no attempt has been made to verify the type of service that the Veteran had in June 1983 or the location of where he was serving at the time.  Such verification may assist in determining where the Veteran was treated at that time and locating the records of such treatment.

In addition, the Board remanded the case in April 2015 to obtain an additional medical opinion.  In May 2015, a VA examiner stated, in part, that there was a lack of sufficient clinical evidence to establish a preexisting back injury, as there was no injury prior to May 1995.  However, in reaching this conclusion, the examiner did not address the evaluation of low back pain in June 1983 or the service treatment records dated in May 1995 documenting the Veteran's own reports of a back injury at his civilian job in 1994.  Therefore, the Board finds that an additional medical opinion is needed that is supported by a rationale based on complete and accurate factual premise.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant.

The AOJ should specifically verify whether the Veteran had any period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) in June 1983 and the location of such service.  The AOJ should use any such information obtained to search for hospital records for treatment of low back pain in June 1983.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his low back since 1983, to include any treatment or evaluation for workman's compensation benefits in 1994.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After completing the foregoing development, the Veteran the AOJ should refer the Veteran's claims file to the May 2015 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any low back disorder that may be present. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following questions:

a. Is it at least as likely as not that the Veteran had a low back disorder prior to his period of annual training in May 1995?  In rendering this opinion, please address the evidence showing that the Veteran had low back pain in June 1983 and a low back injury at his civilian job in 1994. 
b. If he did have a preexisting disorder, was there an increase in the severity of the preexisting low back disorder during service during his annual training in May 1995, and if so, was any increase due to the natural progression of the disorder or did it represent a chronic worsening of the underlying pathology?  In other words, is it at least as likely as not that the preexisting disorder was aggravated by the Veteran's annual training in May 1995?

c. If the Veteran did not have a preexisting low back disorder prior to his annual training in May 1995, is it at least as likely as not that the Veteran's current low back disorder manifested during that period of service or is otherwise related to his injury therein?

d. If the Veteran's current low back disorder did not manifest in May 1995 and is not otherwise related thereto, did a low back disorder clearly and unmistakably preexist his period of active duty service from February 2005 to May 2006?  

If so, the examiner should state whether there was an increase in the severity of the preexisting low back disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In other words, is it clear and unmistakable that the preexisting disorder was aggravated by the Veteran's his period of active duty service from February 2005 to May 2006?


If the examiner determines that a low back disorder did not clearly and unmistakably preexist the Veteran's active service from February 2005 to May 2006, is it at least as likely as not that the Veteran has a current low back disorder that is related to that period of service?

e. If the Veteran's current low back disorder was not aggravated by or is not related to his period of active duty service from February 2005 to May 2006, did a low back disorder clearly and unmistakably preexist his period of active duty service from May 2009 to March 2010?

If so, was there an increase in the severity of the preexisting low back disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In other words, is it clear and unmistakable that the preexisting disorder was aggravated by the Veteran's period of active duty service from May 2009 to March 2010?

If the examiner determines that a low back disorder did not clearly and unmistakably preexist the Veteran's active service from May 2009 to March 2010, is it at least as likely as not that the Veteran has a current low back disorder that is related to that period of service?

(The term "clear and unmistakable" means that the evidence is undebatable.)

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




